COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Phillip Mbianda Aweh v. The State of Texas

Appellate case number:   01-20-00827-CR

Trial court case number: 14-DCR-067793

Trial court:             434th District Court of Fort Bend County

       Appellant, Philip Mbianda Aweh, has filed a second motion to extend time to file his
brief. Appellant’s motion is granted. Appellant’s brief is due July 8, 2021. No further
extensions will be granted.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                           Acting individually


Date: May 18, 2021